447 F.2d 485
UNITED STATES of America, Plaintiff-Appellee,v.Robert Edward LIPSCOMB, Defendant-Appellant.
No. 71-2401 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
September 10, 1971.
Rehearing Denied November 9, 1971.

Appeal from the United States District Court for the Middle District of Alabama; Frank M. Johnson, Jr., Judge.
Robert E. Lipscomb, pro se.
Ira DeMent, U. S. Atty., Montgomery, Ala., for plaintiff-appellee.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 See N. L. R. B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966